An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Carol Berkman, J.), rendered on or about April 29, 2009, said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, *644and finding the sentence not excessive, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed. Concur — Saxe, J.P., Friedman, Renwick, DeGrasse and Freedman, JJ.